                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION


SHERRI RAMOS BRANDT,                                 )
                                                     )
                         Plaintiff,                  )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:19-CV-13-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the M&R and
overrules the objections. The court OVERRULES plaintiff's objections to the M&R [D.E. 28],
OVERRULES defendant's objections to the M&R [D.E. 29], ADOPTS the conclusions in the
M&R [D.E. 27], GRANTS plaintiff's motion for judgment on the pleadings [D.E. 17], DENIES
defendant's motion for judgment on the pleadings [D.E. 24], and REMANDS the action to the
Commissioner for further consideration as described in the M&R.


This Judgment Filed and Entered on July 7, 2020, and Copies To:
Branch W. Vincent, III                               (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
July 7, 2020                          (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 2:19-cv-00013-D Document 31 Filed 07/07/20 Page 1 of 1
